Appeal from an order of the Family Court of Otsego County (Nydam, J.), entered October 5, 1993, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Robert AA. an abandoned child, and terminated respondent’s parental rights.
In our view, Family Court appropriately found that petitioner established by clear and convincing evidence that respondent abandoned his child. The record shows that despite petitioner’s repeated attempts to reach respondent, he nevertheless made little or no attempt to contact his son from August 1992 through March 4, 1993, when the subject petition was filed. Respondent’s assertions to the contrary are, for the most part, neither credible nor supported by the record. Respondent’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.